Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: There is no proper teaching or combination in the art of a machine for conditioning pipes made of thermoplastic material comprising a station for accumulating pipes, where the pipes are arranged side by side, a plurality of operational stations for conditioning ends of pipes, and a positioning device configured to pick up a group of the pipes for transferring the group from one of the stations to another of the stations, comprising a rack with a plurality of gripping elements, each configured to engage with one of the pipes of the group, wherein the positioning device comprises a movement device for relative movement of the gripping elements being configured to vary, in the second direction, a spacing of the gripping elements.

The closest prior art is Korff (U.S. Patent No. 4323337), which teaches a machine for conditioning pipes made of thermoplastic material comprising a station for accumulating pipes, where the pipes are arranged side by side, a plurality of operational stations for conditioning ends of pipes, and a positioning device configured to pick up a group of the pipes for transferring the group from one of the stations to another of the stations, comprising a rack with a plurality of gripping elements, each configured to 

While one of ordinary skill in the art could attempt to use Shartzer (U.S. Patent No. 4276010) to modify Korff and teach the positioning device comprises a movement device for relative movement of the gripping elements being configured to vary, in the second direction, a spacing of the gripping elements, this combination would not properly teach the relative movement of the gripping elements being configured to vary, in the second direction, a spacing of the gripping elements, as is shown by the applicant arguments/remarks on pages 8-9. Since there is no better combination or teaching in the art, the application is allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384. The examiner can normally be reached M-R, from 7:30a.m.-4:30p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADRIEN J BERNARD/Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748